                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ROY NELSON, et al.,                                   Case No. 16-cv-07222-SK
                                   8                     Plaintiffs,
                                                                                               CONDITIONAL DISMISSAL
                                   9              v.

                                  10     CITY OF HAYWARD, et al.,                              Regarding Docket No. 124
                                  11                     Defendants.

                                  12           On July 23, 2019, the parties filed a stipulation indicating that they have reached a
Northern District of California
 United States District Court




                                  13   settlement of this matter. (Dkt. 119.) The Court vacated all dates and ordered the parties to
                                  14   submit a status report regarding their progress toward finalizing their settlement no later than
                                  15   October 11, 2019. (Dkt. 123.) The parties timely filed a status report indicating that the terms of
                                  16   their agreement have been finalized and payment is currently being processed by the City of
                                  17   Hayward. (Dkt. 124.) The parties expect the funds to be deposited and Plaintiffs intend to file for
                                  18   dismissal with prejudice within 60 days. (Id.) Therefore, it is HEREBY ORDERED that this
                                  19   cause of action is dismissed without prejudice; provided, however, that if any party hereto shall
                                  20   certify to this Court, within sixty days, with proof of service thereof, that the agreed consideration
                                  21   for said settlement has not been delivered over, the foregoing order shall stand vacated and this
                                  22   cause shall forthwith be restored to the calendar to be set for trial. If no certification is filed, after
                                  23   passage of sixty days, the dismissal shall be with prejudice.
                                  24           IT IS SO ORDERED.
                                  25   Dated: October 9, 2019
                                  26                                                      ______________________________________
                                                                                          SALLIE KIM
                                  27                                                      United States Magistrate Judge
                                  28
